Exhibit 10.24

 

May 5, 2004

 

VIA EMAIL AND FEDERAL EXPRESS

 

Dan Weiner

 

Dear Dan:

 

On behalf of Pharsight Corporation (“Pharsight” or the “Company”) and in
conjunction with Execustaff, Inc. (“Execustaff”), I am pleased to offer you the
position of Senior Vice President, Business Development, reporting directly to
me, with a start date of June 2, 2004.

 

We are confident that you will make an outstanding addition to our team. There
are many professional and technical challenges and the company is still small
enough and growing rapidly enough to provide ample opportunity for professional
development and an increasing role in the leadership of the firm. Pharsight also
offers you the opportunity to participate in the company’s growth, on both a
financial and intellectual basis.

 

Base Salary and Bonus Potential

 

Your base salary will be $250,000 annually, and will be paid semi-monthly. In
FY2005 (which began April 1, 2004) and for subsequent years, you will be
eligible for an annual performance bonus, pursuant to the terms and conditions
of the Company’s Management Incentive Bonus Program, targeted at thirty-five
(35%) percent of your base salary, with total compensation targeted at $337,500.
This bonus is tied to company corporate performance goals as well as specific
goals to be determined based upon your individual responsibilities, and will be
pro-rated from your date of hire for FY2005 to reflect the date on which you
joined the Company as Senior Vice President, Business Development. The Company’s
Compensation Committee will determine in its sole discretion whether you have
earned an annual bonus, and the amount of any earned annual bonus, provided that
you are employed by Pharsight and in good standing at the time of annual
payment.

 

The Company may modify your compensation from time to time as it deems
necessary.

 

Relocation

 

As we discussed, we expect that you will relocate to Cary, North Carolina, and
Pharsight will assist with such relocation. Upon your submission of appropriate
documentation (including receipts), which shall be submitted no later than
December 31, 2004, and in accordance with the Company’s expense reimbursement
policies and practices, Pharsight will reimburse you for your reasonable
relocation expenses, up to a maximum reimbursement amount of $25,000. This
reimbursement will cover your reasonable local rental housing costs for up to
three (3) months, as well as the cost of relocating your personal property from
Miami, Florida to Cary, North Carolina.

 



--------------------------------------------------------------------------------

Offer Letter for Daniel Weiner

May 5, 2004

Page 2

 

Employee Benefits

 

You will be eligible for Pharsight’s employee benefits programs, including
health, dental, life and disability insurance and 401(k) plan.

 

Stock Options

 

In addition, I will recommend to the Board that you be granted an option to
purchase two hundred thousand (200,000) shares of Pharsight common stock with an
exercise price equal to the fair market value of such shares in accordance with
the terms of the Company’s 2000 Equity Incentive Plan. Such options will vest
over a four (4) year period as follows: 25% will vest on the first anniversary
date of grant and the remainder will vest in equal monthly installments
thereafter until fully vested (“Vesting Schedule”). However, upon a Change of
Control (as defined in the Company’s 2000 Equity Incentive Plan), the Vesting
Schedule will accelerate by one (1) year (“Accelerated Vesting”). Accelerated
Vesting will immediately vest upon a Change of Control, the number of options
equal to the amount, which would have vested one year from the occurrence of
such event. Accelerated Vesting described herein will supplement, but not
supersede section 12(c) of the Company’s 2000 Equity Incentive Plan as amended
and restated.

 

Proprietary Information and Inventions Agreement; Company Policies and
Procedures

 

As a condition of your employment with Pharsight, you will be required to sign
the Company’s Proprietary Information and Inventions Agreement, two originals of
which are enclosed. Please sign both originals and return one to me with your
acceptance of this offer.

 

The Company acknowledges that the training materials that you independently
developed for private and public PK/PD training courses are your property and
will not be deemed Proprietary Information or Inventions (both defined in the
Company’s Proprietary Information and Inventions Agreement) of the Company. In
addition, the Company consents to your teaching PK/PD training courses, so long
as such activity does not conflict with your employment obligations at
Pharsight.

 

In order to comply with Federal labor law requirements (IRCA), you will be
required to provide the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

In addition, you will continue to be required to abide by the Company’s policies
and procedures, as may be in effect from time to time and as reflected in the
Company’s Employee Handbook.

 

At-Will Employment Relationship

 

Your employment continues to be terminable at-will, and either you or the
Company may terminate your employment relationship at any time, with or without
Cause (defined below) or advance notice.

 

Severance Benefits

 

In the event that your employment is involuntarily terminated by the Company
without Cause, as your sole severance benefits, the Company will continue to pay
your base salary and health care benefits in effect on the termination date for
six (6) months (the “Severance Payments”). As a condition of your receipt of the
Severance Payments, you must first enter into a separation agreement with the
Company

 



--------------------------------------------------------------------------------

Offer Letter for Daniel Weiner

May 5, 2004

Page 3

 

that includes your general release of all known and unknown claims, in a form
provided by the Company. The Severance Payments will be paid on the Company’s
normal payroll schedule and will be subject to standard deductions and
withholdings.

 

For the purposes of this letter, “Cause” for your termination shall mean: (a)
your conviction of any felony or of any crime involving dishonesty; (b) your
participation in any fraud or act of dishonesty against the Company; (c) the
material breach of your duties to the Company, including persistent
unsatisfactory performance of job duties; (d) your intentional damage to, or
willful misappropriation of, any property of the Company; (e) your material
breach of any written agreement with the Company (including this Agreement or
your Proprietary Information Agreement); or (f) conduct, that in the good faith
and reasonable determination of the Board demonstrates gross unfitness to serve.

 

In addition, if, within six (6) months of a Change in Control (defined below),
you resign from your employment with the Company and such resignation qualifies
as a Resignation for Good Reason (defined below), you shall be entitled to
receive the Severance Benefits, provided that you must first enter into a
separation agreement with the Company that includes your general release of all
known and unknown claims, in a form provided by the Company.

 

For the purposes of this letter, the occurrence of either of the following
events shall constitute a “Change in Control”: (a) the sale or lease of all or
substantially all of the assets of the Company; or (b) an acquisition of the
Company by another corporation or entity by consolidation, merger or other
reorganization in each case in which the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the corporation or other entity purchasing such assets or surviving
such transaction.

 

For purposes of this letter, a “Resignation for Good Reason” shall mean a
resignation by you due to any of the following events which occur after and as a
direct result of a Change in Control: (1) a material reduction in compensation,
unless such a reduction is applied, by resolution of the Board of Directors, to
all members of the Company’s officers; (2) a material adverse change in your
title due to a demotion; (3) a material adverse reduction in your role and
responsibilities; or (4) a requirement for you to relocate as a part of your
position.

 

You will not be eligible for any severance benefits in the event of a
termination with Cause or any resignation that does not qualify as a Resignation
for Good Reason.

 

If the relationship between Execustaff and the Company is terminated for any
reason, you will agree that the Company will become solely responsible as your
employer for all payroll, workers’ compensation and benefits, including
severance and vacation pay, and you will agree to seek the same only from the
Company.

 

I am providing two originals of this letter. Please sign and return one to
indicate your acceptance. This offer is valid through May 12, 2004. We are
excited about the prospect of having you on the Pharsight team.

 

Sincerely,

PHARSIGHT CORPORATION

/s/ Shawn O’Connor

Shawn O’Connor

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

Offer Letter for Daniel Weiner

May 5, 2004

Page 4

 

I accept employment with Pharsight Corporation subject to the terms and
conditions hereof. I understand that the terms set forth in this letter
supersede all oral discussions I may have had with anyone in the Company.

 

ACCEPTED: /s/ Daniel Weiner

Daniel Weiner

May 06, 2004

Date

 